Title: From Alexander Hamilton to Tench Coxe, 18 December 1793
From: Hamilton, Alexander
To: Coxe, Tench



Treasury Department December 18 1793
Sir

It is my desire that you proceed immediately in the plan of purchasing, for the account of the United States, Spirits lawfully distilled in the western Surveys of Pennsylvania and Virginia, and in Kentucky, in the manner which was directed upon the last occasion. A fund of Ten Thousand Dollars in addition to the former sum of ten thousand Dollars may be applied to the purchases at proper places. The Spirits are to be drawn, so far as practicable in proper proportions from the several surveys abovementioned. When purchased they are to be sent to the most convenient ports on the River Ohio, to be delivered for safe keeping to the Quarter Master with the knowledge and under the direction of the Commandant of the Post. The money to be expended in purchases of the Citizens of Pennsylvania will be paid at the Treasury upon regular and proper Orders of the persons employed and Authorized. The remainder of the Sum of Ten Thousand Dollars you will cause to be extracted from the public Monies in the hands of the Supervisor of Virginia. The Spirits to be purchased are destined as before for the use of the Army.
With great Consideration   I am Sir   Your Obedt Servant

A H
Commissioner of the Revenue

